            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                        No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENT AL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMP ANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE COMPANY                              DEFENDANTS

                                 ORDER
      The Court appreciates the parties' concise joint report of discovery
disputes. First, BKD works, and has worked, for the Barber firm on this
case. Whitley is therefore not entitled to have the accountants' work
audited/ or otherwise root around in their work as consulting experts.
Second, this case is not about folks who participate in Arkansas's
private option.      Whitley's requested discovery about provider
agreements connected with that Medicaid-related program is too far
afield.   Last, the Court approves counsel's recent agreement about
providing patient contact information for class members - if the Court
certifies a class. Joint report, NQ 111, addressed.
So Ordered.

                              I'
              D.P. Marshall Jr.
              United States District Judge

                 3o   lfrd ;.019




              -2-
